OPINION — AG — ** SPECIAL AGENCY ACCOUNTS — ESTIMATED ** SPECIAL AGENCY ACCOUNTS ESTABLISHED BY THE STATE DEPARTMENT OF VETERANS AFFAIRS, CONSISTING WHOLLY OF PERSONAL FUNDS OF PATIENTS IN OKLAHOMA VETERANS CENTERS, NEED 'NOT' BE ESTIMATED AND CERTIFIED BY THE STATE BOARD OF EQUALIZATION IN COMPLIANCE WITH THE DUTIES OF THAT BOARD AS SET FORTH IN ARTICLE X, SECTION 23 (PUBLIC FINANCE, SOLDIERS AND SAILORS, STATE OFFICERS AND EMPLOYEES, REVOLVING FUND, DEFERRED COMPENSATION FUND) CITE: 62 O.S. 7.2 [62-7.2], 72 O.S. 222 [72-222], 74 O.S. 1705 [74-1705], ARTICLE II, SECTION 24, ARTICLE XI, SECTION 1, ARTICLE X, SECTION 23, OPINION NO. 81-306, OPINION NO. 81-268 (FLOYD W. TAYLOR)